Citation Nr: 0404021	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  99-13 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than January 30, 
1996 for the assignment of a 100 percent disability rating 
for schizophrenia.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which confirmed and continued the 
100 percent rating assigned to the veteran's service-
connected schizophrenia, and noted that there was no basis 
for consideration of an earlier effective date claim for the 
assignment of this rating.  The veteran filed a timely appeal 
to this determination.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Board initially issued a decision in this case in 
November 2000.  The appellant appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Thereafter, the Board's November 2000 decision was vacated 
and remanded by the Court in an order dated in April 2001, 
following the filing of a joint motion for remand and to stay 
further proceedings by the appellant and the Secretary of VA 
earlier that same month.  The Board observes further, that 
the Board issued a subsequent decision in this case in July 
2002 which again was appealed by the appellant to the Court.  
The Board's July 2002 decision was then vacated and remanded 
by the Court in an order dated in May 2003, following the 
filing of a joint motion for remand and to stay further 
proceedings by the appellant and the Secretary of VA earlier 
that same month.  This motion was filed, and subsequently 
granted, in order to allow VA to correct a deficiency in its 
decision.  

The parties agreed that, because of the change in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)], a remand in this case was required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In particular, the parties determined that VA 
had not fully addressed whether VA's new duty to notify had 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (holding that there is a statutory and 
regulatory requirement that VA specifically notify a claimant 
what evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the VA).  
Because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-
92.  Therefore, a remand to the RO is required to ensure that 
VA's duty to notify is satisfied in this case, pursuant to 
the instructions contained in the Court's order.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:
 
1.  The RO must review the claims file and 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b).  In particular, the RO should ensure 
that the veteran is advised of the 
evidence needed to establish his earlier 
effective date claim, and informed of what 
evidence, if any, is needed from the 
veteran versus what evidence, if any, VA 
will attempt to procure.  

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of the veteran's 
entitlement to an effective date earlier 
than January 30, 1996 for the assignment 
of a 100 percent disability rating for 
schizophrenia.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




